[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                             September 1, 2005
                            No. 04-15938
                                                             THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency Nos. A78-343-145
                                   A78-578-434

MARIA CEMIDA ARIAS,
MARTHA LILIANA BERNAL ARIAS,

                                                                       Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                           (September 1, 2005)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
       Maria Cemida Arias (Maria) and her daughter, Martha Liliana Bernal Arias

(Martha), hereinafter “petitioners” when referred to collectively, both natives and

citizens of Colombia, petition, through counsel, for review of the final order of the

Board of Immigration Appeals (“BIA”), which adopted and affirmed the

Immigration Judge’s (“IJ’s”) order denying their applications for asylum, 8 U.S.C.

§ 1158, withholding of removal under the Immigration and Nationality Act

(“INA”), 8 U.S.C. § 1231(b)(3)(A), and relief under the United Nations

Convention on Torture and Other Cruel, Inhuman or Degrading Treatment or

Punishment (“CAT”), 8 C.F.R. 208.16(c). Because petitioners’ removal

proceedings commenced after April 1, 1997, the effective date of the Illegal

Immigration Reform and Immigrant Responsibility Act of 1996, Pub. L. 104-208,

110 Stat. 3009 (1996) (“IIRIRA”), this case is governed by the permanent

provisions of the INA, as amended by IIRIRA. Gonzalez-Oropeza v. U.S. Att’y

Gen., 321 F.3d 1331, 1332 (11th Cir. 2003).

       On appeal, petitioners argue that the BIA and the IJ erred in denying their

petition for withholding of removal because it is more likely than not that they will

be tortured by the FARC, a guerrilla group, if returned to Colombia.1 In particular,

petitioners allege that the BIA and the IJ erred in determining that they have not


       1
         Petitioners abandoned their claims for asylum and CAT relief by failing to raise them in
their briefs. Sepulveda v. United States Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

                                                2
suffered past persecution based on their membership in a particular social group,

namely, bacteriologists and their immediate families who have been sought out for

recruitment by the FARC.

      Because the BIA adopted and affirmed the IJ’s decision with its own

comments, we review both the BIA and the IJ’s decisions. Al Najjar v. Ashcroft,

257 F.3d 1262, 1284 (11th Cir. 2001). We review legal determinations de novo,

Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir. 2001), and factual

determinations under the substantial evidence test, Forgue v. U. S. Att’y Gen., 401

F.3d 1282, 1286 (11th Cir. 2005). Under the latter, “highly deferential test, we

affirm the [BIA’s] decision if supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Id. (quotation omitted). We do not

review factual findings de novo, find facts not raised below, or reweigh evidence

from scratch. Id. We review the record evidence in a light most favorable to the

agency’s decision and draw all reasonable inferences in favor of that decision. Id.

We “reverse[] only if the evidence ‘compels’ a reasonable fact finder to find

otherwise.” Sepulveda, 401 F.3d at 1230.

      An applicant is entitled to withholding of removal if he can demonstrate that

her life or freedom would be threatened in that country on account of race, religion,

nationality, membership in a particular social group, or political opinion. INA §



                                          3
241(b)(3), 8 U.S.C. §1231(b)(3); see also Sepulveda, 401 F.3d at 1232. If the

applicant has not established past persecution, or if the applicant’s fear of future

persecution is unrelated to past persecution, the applicant bears the burden of

demonstrating that it is more likely than not that she will suffer persecution upon

removal. Antipova v. U.S. Att’y Gen., 392 F.3d 1259, 1264 (11th Cir. 2004). This

standard is more stringent than the standard for asylum. Sepulveda, 401 F.3d at

1232. In contrast, if the applicant demonstrates past persecution, a rebuttable

presumption arises that her life or freedom would again be threatened upon

removal. Antipova, 392 F.3d at 1264 The government may rebut this

presumption in two ways: (1) by showing that a fundamental change in

circumstances in the proposed country eliminates the applicant’s fears of

persecution, or (2) by showing that the applicant could avoid a future threat by

relocating within the proposed country, and that relocation would be reasonable

under the circumstances. Id.

      We have defined persecution as “an extreme concept requiring more than a

few isolated incidents of verbal harassment or intimidation.” See Sepulveda, 401

F.3d at 1231. (internal quotations omitted). Thus, in order to qualify for

withholding of removal, an applicant must show more than mere harassment due to




                                           4
a refusal to cooperate. Sanchez v. U. S. Att’y Gen., 392 F.3d 434, 438 (11th Cir.

2004).

         As with other factual findings, we also review credibility determinations

under the substantial evidence test. Forgue, 401 F.3d at 1286. “That is, ‘the trier

of fact must determine credibility, and this court may not substitute its judgment

for that of the IJ with respect to credibility findings.”’ Id. (quotation omitted).

We will not overturn a credibility determination unless the record compels it. Id. at

1287.

         An IJ must offer specific, cogent reasons for an adverse credibility

determination. Forgue, 401 F.3d at 1287. Such a determination must go to the

heart of the claim, and not be based on minor discrepancies, inconsistencies, or

omissions. Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir. 2002); see also Pop v. INS,

270 F.3d 527, 531 (7th Cir. 2001). A single inconsistency may be sufficient to

sustain an adverse credibility determination if the inconsistency goes to the heart of

her asylum claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001). In

any event, an adverse credibility determination does not diminish an IJ’s duty to

consider other evidence produced by an applicant. Forgue, 401 F.3d at 1287.

         In Forgue, we concluded that substantial evidence supported the IJ’s adverse

credibility determination, as the applicant testified, without corroborating evidence,



                                            5
as to facts he had never mentioned before. Id. Likewise, in D-Muhamed v. U.S.

Att’y Gen., 388 F.3d 814, 819 (11th Cir. 2004), we concluded that substantial

evidence supported the IJ’s adverse credibility determination after determining that

the IJ noted numerous inconsistencies between the applicant’s testimony,

application, and documentary evidence. “Given the IJ’s enumeration of these

inconsistencies, which are supported by the record, we will not substitute our

judgment for that of the IJ with respect to its credibility findings.” Id.

      In the present case, Martha attempted to prove past persecution based on an

alleged rape she suffered because she would not cooperate with the FARC.

However, the IJ found Martha’s testimony of the rape incredible based on

numerous inconsistencies between her testimony, asylum application, and

addendum to her asylum application. In particular, the IJ found that Martha (1)

failed to mention the fact that she was raped in her initial asylum application; (2)

testified that one man raped her, but stated in her addendum that three men raped

her; and (3) testified inconsistently with her addendum by one week as to the

length of time she spent hospitalized after the attack. Martha also introduced

corroborating evidence of the rape in the form of a short letter from a doctor friend

stating that a physical examination of Martha about a month after the attack

showed bruises on her body and clear signs of sexual abuse. The IJ discredited this



                                            6
letter based on Martha’s unwillingness to submit to a full examination by the

doctor.

      After a careful review, we conclude that the record supports the IJ’s

findings. As mentioned above, we do not substitute our judgment for that of the IJ

with respect to credibility findings. Given the IJ’s enumeration of Martha’s

inconsistencies, which are material and supported by the record, as well as the IJ’s

consideration and rejection of Martha’s corroborating evidence, also supported by

the record, we conclude that substantial evidence supports the IJ’s adverse

credibility determination.

      Because the IJ discredited Martha’s testimony, the IJ refused to find past

persecution, and ultimately concluded that Martha failed to meet her burden in

demonstrating that it is more likely than not that she will suffer persecution upon

removal. Applying the substantial evidence test to this factual determination, we

deny Martha’s petition, as the IJ’s determination is supported by reasonable,

substantial, and probative evidence on the record considered as a whole. In

particular, without a credible claim of rape, we cannot conclude that it is more

likely than not that Martha would be persecuted or tortured upon her return to

Colombia.




                                          7
      As to Maria’s application, the IJ found that she failed to introduce any

evidence of past persecution, and that her allegations only alleged attempted

extortion. The record supports these findings, as Maria, in her application as well

as during her testimony, only alleged that the FARC threatened her for information

and for money. Under established precedent, such allegations do not amount to

persecution for withholding of removal purposes. Thus, in light of Maria’s

testimony, we cannot conclude that it is more likely than not that Maria will be

persecuted or tortured upon her return to Colombia.

      Because the petitioners have failed to establish their burden of proof for

withholding of removal purposes, we deny their petitions.

      PETITIONS DENIED.




                                          8